Fourth Court of Appeals
                                         San Antonio, Texas

                                    MEMORANDUM OPINION

                                             No. 04-21-00336-CV

            In re Greg ABBOTT, in his official capacity as Governor of The State of Texas

                                             Original Proceeding 1

PER CURIAM

Sitting:      Luz Elena Chapa, Justice
              Irene Rios, Justice
              Beth Watkins, Justice

Delivered and Filed: August 13, 2021

EMERGENCY MOTION FOR TEMPORARY RELIEF DENIED; PETITION FOR WRIT OF
MANDAMUS DENIED

           On August 12, 2021, relator Greg Abbott, in his official capacity as Governor of the State

of Texas, filed a petition for a writ of mandamus and an emergency motion for temporary relief

challenging a temporary restraining order signed by the trial court on August 10, 2021. After

considering the petition and the motion, this court concludes relator is not entitled to the relief

sought. Accordingly, the petition and the motion are denied. See TEX. R. APP. P. 52.8(a).

                                                         PER CURIAM




1
 This proceeding arises out of Cause No. 2021CI16133, styled City of San Antonio and Bexar County v. Greg Abbott,
in his official capacity as Governor of Texas, pending in the 45th Judicial District Court, Bexar County, Texas, the
Honorable Antonia Arteaga presiding.